DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 10/16/2020 wherein claims 1 – 15 are pending and ready for examination.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2020 and 02/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Whatmough; Paul Nicholas et al, US 201700330954 A1, 02/02/2017, hereafter referred to as Whatmough in view of Hale Christopher L. et al, US 20050057869 A1, March 17, 2005, hereafter referred to as Hale.

            As to claim 1, Whatmough teaches a method - for detecting a change in electrical properties in a system Whatmough [0046] FIG. 1 is a block diagram showing an apparatus 10), the method comprising:
           in response to a load generated on a power delivery network powering at least part of the system:
            measuring, using one or more sensors located on the power delivery network, noise induced in the power delivery network in response to the load - Whatmough [0039] where the average current observed at an input to the power delivery network is measured in order to detect the resonant frequencies (for example via a current detector coupled to an interface to the input of the power delivery network. Here, the claimed ‘load generated’ is taught by Whatmough as ‘at an input’.  The claimed ‘one or more sensors’ is taught by Whatmough as ‘current detector’ whereas the claimed ‘noise induced’ is taught by Whatmough as ‘resonant frequencies’),
         determining, based on the measured noise, a dynamic response property of the power delivery network - Whatmough [0039] …in particular, droops in the supply voltage can be observed when those resonant frequencies are excited, which can impact the performance of the apparatus.  Here, the claimed ‘a dynamic response property’ is taught by Whatmough as ‘droops’ which voltage variation property of the network); and 
           comparing the dynamic-response property of the power delivery network to a reference dynamic-response property of the power delivery network based on a predetermined load - Whatmough [0039] FIG. 1, resonant frequency detection circuitry 35 can be provided within the apparatus to detect the resonant frequencies giving rise to impendence peaks, hence allowing a ready comparison of the resonant frequencies within the apparatus with the expected resonant frequencies) and,
             in the event of a difference between the dynamic-response property and the reference dynamic-response property, triggering a response to the event – Whatmough [0084] The code generation circuitry 455 also receives the value N over the path 475, i.e. an indication of the number of delay elements in the ring oscillator 400. Based on this information, the code generation circuitry 455 can then generate an output code over path 480 indicative of the total number of delay elements traversed by the signal transition in the reference time period.  WHILE WHATMOUGH SUGGESTS in the event of a difference between the dynamic-response property and the reference dynamic-response property, triggering a response to the event IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR HALE TEACHES  in the event of a difference between the dynamic-response property and the reference dynamic-response property, triggering a response to the event  - Hale [0076] More particularly, as the switch 70 is operating in the on mode, the arc fault detector 16a continuously monitors the output current of the programmable controller 10 for characteristics identifying an arc event, such as in a manner described above and as shown in block 140. If the arc fault detector detects an arc event, then, the arc fault detector can notify the programmable controller, which can respond by placing the switch in the off mode, as shown in block 142. To provide the Power Delivery Network 15 of Whatmough a security response based on abnormal events  would have been obvious to one of ordinary skill in the art, in view of the teachings of Hale, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. trigger mechanism for anomaly detection) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that placing a switch in the off mode as used in Hale would allow the 

              As to claim 2, the combination of Whatmough and Hale teaches the method of claim 1, further comprising scheduling, at random intervals, the load generated on the power delivery network and measurement of the induced noise to determine the dynamic-response property – Whatmough [0087] the test frequency control circuitry may not step through the range in a linear manner, and instead may adopt a different approach to select the order in which the test frequencies appear in the sequence. For example, in one particular embodiment the order in which the test frequencies are chosen may be random).

              As to claim 3, the combination of Whatmough and Hale teaches the method of claim 2, where a plurality of data-windows are aggregated at random time offsets - Whatmough [0026 and 0031] since at 26 … The order in which the individual test frequencies are included within the sequence is not important. Whilst in one embodiment the sequence may be structured so as for example to specify as the sequence a series of regularly increasing test frequencies, in another embodiment the ordering of the test frequencies within the sequence may be random since at ‘31 … where the measurable property is generated on chip by the resonant frequency detection circuit, for example in the form of a count value, that count value will reduce as the test frequency approaches one of the resonant frequencies of the power delivery network, and hence a local minima in the count value will indicate the location of a resonant frequency. Here, the claimed ‘plurality of data-windows’ is taught by Whatmough as ‘increasing test frequencies’).

             As to claim 4, the combination of Whatmough and Hale teaches the method of claim 2, where a plurality of data-windows are aggregated at random or pseudorandom intervals and in fixed time relation for summing individual samples of multiple windows over a same time interval – Whatmough [0056]…with reference to FIG. 8, the resonant frequency detection circuitry 35 may itself produce the measurable property, for example in the form of a count value accumulated over a fixed time interval, with variation in the count value being observed across the various test frequencies in order to detect the resonant frequencies.  Here, the claimed ‘data-window’ is taught by Whatmough as ‘count value’ whereas the claimed ‘pseudorandom interval’ is taught by Whatmough as ‘variation in the count’ which is akin to variation in the data window time thereby rendering that variation as random.  Whatmough at locations [0026 and 0088] further teaches these data windows/test frequencies may be sequenced at random intervals).

              As to claim 5, the combination of Whatmough and Hale teaches the method of claim 2, where the generated load strength or time between running a new time series sample-sequence can be modified – Whatmough [0026] The chosen test frequencies, and the order in which those test frequencies are included within the sequence, can be varied dependent on embodiment).

            As to claim 6, the combination of Whatmough and Hale teaches the method of claim 1, further comprising: generating the one or more reference dynamic-properties by applying tests-stimuli to the power delivery network – Whatmough [0031]… when using the average current drawn at the input to the power delivery network as a measured property, a local minima in that average current will indicate the location of a resonant frequency), the tests-stimuli including instruction sequences operable to cause changes in current consumption, or arbitrary signals– Whatmough [0031] Similarly, in one embodiment where the measurable property is generated on chip by the resonant frequency detection circuit, for example in the form of a count value, that count value will reduce as the test frequency approaches one of the resonant frequencies of the power delivery network, and hence a local minima in the count value will indicate the location of a resonant frequency). 

            As to claim 7, the combination of Whatmough and Hale teaches the method of claim 1, where the dynamic-response property is at least one of impedance and frequency response of the power delivery network -  Whatmough [0039]… the apparatus further comprises voltage detection circuitry to detect variation in the supply voltage during operation of the resonant frequency detection circuitry, and impedance determination circuitry to determine values of the impedance peaks based on the variation in the supply voltage detected by the voltage detection circuitry and the average current observed via said interface).

            As to claim 8, the combination of Whatmough and Hale teaches the method of claim 2, further comprising applying arbitrary current waveforms to SoC power supply rails of the power delivery network – Whatmough [0049] FIG. 2A schematically illustrates component parts of the power delivery network 15.  The input power supply from the VRM 20 is provided to the PCB, and routed in turn via the package 55 to the die 60 for supply to the various integrated circuit components provided on the die.  Here, the claimed ‘arbitrary current waveform’ is taught by Whatmough as ‘input power supply’ whereas the claimed ‘SoC’ is taught by Whatmough as ‘die 60’ since a die is a collection of electrical components on a chip/substrate).

As to claim 12.  Claim 12 is an apparatus that is directed to the method of claim 1.  Therefore claim 12 is rejected for the reasons as set forth in claim 12. 

           As to claim 13, the combination of Whatmough and Hale teaches the apparatus of claim 12, further comprising scheduling, at random or pseudorandom intervals, the load generated on the power delivery network and measurement of the induced noise to determine the dynamic-response property or where a plurality of data- windows are aggregated at random intervals and in fixed time relation for summing individual samples of multiple windows over a same time interval length of multiple windows   – Whatmough [0056]…with reference to FIG. 8, the resonant frequency detection circuitry 35 may itself produce the measurable property, for example in the form of a count value accumulated over a fixed time interval, with variation in the count value being observed across the various test frequencies in order to detect the resonant frequencies.  Here, the claimed ‘data-window’ is taught by Whatmough as ‘count value’ whereas the claimed ‘pseudorandom interval’ is taught by Whatmough as ‘variation in the count’ which is akin to variation in the data window time thereby rendering that variation as random.  Whatmough at locations [0026 and 0088] further teaches these data windows/test frequencies may be sequenced at random intervals).

Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Whatmough and Hale in view of Goucutt; Thomas Christopher, US 20210326134 A1 November 21, 2021, hereafter referred to as Grocutt. 

            As to claim 9, the combination of Whatmough and Hale teaches the method of claim 1. THE COMBINATION OF WHATMOUGH AND HALE DO NOT TEACH further comprising storing the reference dynamic-response property in secure memory, HOWEVER IN AN ANALGOUR ART THAT IS DIRECTED TO THE PARTICULAR PROBLEM TO BE SOLVED GOUCUTT TEACHES further comprising storing the reference dynamic-response property in secure memory - Goucutt [0044] As mentioned above, one of the sets of memory attribute entries may be a set of memory protection entries. The range checking instruction discussed above can be particularly useful in implementations where the memory access requests target a given memory system and the memory protection entries used to control access to the memory system are provided in a memory protection table which itself is stored in the memory system. This approach is relatively unusual, but allows a memory protection table with a relatively large number of memory protection entries to be supported without greatly increasing the hardware costs of storing and managing such a larger number of entries. Here, the claimed ‘dynamic response property’ is taught by Grocutt as ‘range’ because the range is a property descripting the storage space. The range is variable and hence dynamic based on the control access.  The claimed ‘secure memory’ is taught by Grocutt as ‘memory protection table’.  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Grocutt to the Power Delivery Network 10 of Whatmough would have yielded predicable results and resulted in an improved system, namely, a system that would positively protect Power Delivery Network 10 with a secure memory capability provided by Grocutt thereby enhancing Whatmough ability to ward off security threats and attacks). 

             As to claim 10, the combination of Whatmough, Hale, and Grocutt teaches the method of claim 9, where a plurality of reference dynamic-response properties are stored in secure memory, the reference dynamic-response properties describing predetermined types of system attacks – Grocutt [0036] Such variants of the range checking instruction which permit a cross-operating state check can be particularly useful for guarding against security attacks based on the confused deputy problem where an attacker having untrusted software may attempt to trick trusted software into performing an inappropriate operation by passing it a pointer to an array which is out of bounds.  Here, the claimed ‘pre-determined types’ is taught by Grocutt as ‘cross-operating state check’ because the system checks or looks up known attacks against the instructions.  Since the attacks are known the attacks are therefore predetermined. Adding secure memory that stores a predetermined set of attacks to the Power Deliver Network 10 of Whatmough does no more to Whatmough’ s Power Deliver Network than it would do if it were added to any other device. The function remains the same. Predictably, providing a cross-operating state check against reference attack profile data, as provided by 

  As to claim 14, claim 14 is an apparatus that is directed to the method of claim 9.  Therefore, claim 14 is rejected for the reasons as set forth in claim 9.

           As to claim 15, the combination of Whatmough and Hale teaches the method of claim 1, the method further comprising: generating a reference load on the power delivery network powering at least part of the system – Whatmough [0031] … when using the average current drawn at the input to the power delivery network as a measured property, a local minima in that average current will indicate the location of a resonant frequency):
          measuring, using one or more sensors located on the power delivery network, reference noise induced in the power delivery network in response to the reference load - Whatmough [0039] where the average current observed at an input to the power delivery network is measured in THE COMBINATION OF WHATMOUGH AND HALE DO NOT TEACH further comprising storing the reference dynamic-response property in secure memory, HOWEVER IN AN ANALGOUR ART THAT IS DIRECTED TO THE PARTICULAR PROBLEM TO BE SOLVED GOUCUTT TEACHES further comprising storing the reference dynamic-response property in secure memory - Goucutt [0044] As mentioned above, one of the sets of memory attribute entries may be a set of memory protection entries. The range checking instruction discussed above can be particularly useful in implementations where the memory access requests target a given memory system and the memory protection entries used to control access to the memory system are provided in a memory protection table which itself is stored in the memory system. This approach is relatively unusual, but allows a memory protection table with a relatively large number of memory protection entries to be supported without greatly increasing the hardware costs of storing and managing such a larger number of entries. Here, the claimed ‘dynamic response property’ is taught by Grocutt as ‘range’ because the range is a property descripting the storage space. The range is variable and hence dynamic based on the control access.  The claimed ‘secure memory’ is taught by Grocutt as ‘memory protection table’.  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Grocutt to the Power Delivery Network 10 of Whatmough would have yielded predicable results and resulted in an improved system, namely, a system that would positively protect Power Delivery Network 10 with a secure memory capability provided by Grocutt thereby enhancing Whatmough ability to ward off security threats and attacks). 
           determining, based on the measured reference noise, the reference dynamic- response property of the power delivery network determining, based on the measured noise, a dynamic response property of the power delivery network - Whatmough [0039] …in particular, droops in the supply voltage can be observed when those resonant frequencies are excited, which can impact the performance of the apparatus.  Here, the claimed ‘a dynamic response property’ is taught by Whatmough as ‘droops’ which voltage variation property of the network.  THE COMBINATION OF WHATMOUGH AND HALE DO NOT TEACH and storing the reference dynamic-response property in secure memory, HOWEVER IN AN ANALGOUR ART THAT IS DIRECTED TO THE PARTICULAR PROBLEM TO BE SOLVED GOUCUTT TEACHES and storing the reference dynamic-response property in secure memory - Goucutt [0044] As mentioned above, one of the sets of memory attribute entries may be a set of memory protection entries. The range checking instruction discussed above can be particularly useful in implementations where the memory access requests target a given memory system and the memory protection entries used to control access to the memory system are provided in a memory protection table which itself is stored in the memory system. This approach is relatively unusual, but allows a memory protection table with a relatively large number of memory protection entries to be supported without greatly increasing the hardware costs of storing and managing such a larger number of entries. Here, the claimed ‘dynamic response property’ is taught by Grocutt as ‘range’ because the range is a property descripting the storage space. The range is variable and hence dynamic based on the control access.  The claimed ‘secure memory’ is taught by Grocutt as ‘memory protection table’.  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Grocutt to the Power Delivery Network 10 of Whatmough would have yielded predicable results and resulted in an improved system, namely, a system that would positively protect Power Delivery Network 10 with a secure memory capability provided by Grocutt thereby enhancing Whatmough ability to ward off security threats and attacks). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Whatmough and Hale in view of Bach; Elmar et al, US 20180090928 A1 March 29, 2018, hereafter referred to as Bach. 

              As to claim 11, the combination of Whatmough and Hale teaches the method of claim 1.  THE COMBINATION OF WHATMOUGH AND HALE DO NOT TEACH further comprising measuring, via the one or more sensors, temperature, humidity or the condensation point of the power delivery network, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE PARTICULAR PROBLEM TO BE SOVLVE BACH TEACHES further comprising measuring, via the one or more sensors, temperature, humidity or the condensation point of the power delivery network – Bach [0018]…various embodiment devices include one or more sensors coupled to one or more integrated circuits (ICs). The one or more sensors may include temperature sensors, microphones, pressure sensors, humidity sensors, gas sensors, accelerometers, gyroscopes, and other sensors. To provide the sensors to the power delivery network 10 of Whatmough would have been obvious to one of ordinary skill in the art, in view of the teachings of Bach, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods provisioning of sensors with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the sensors used in Bach would allow the power delivery network 10 of Whatmough the ability to detect temperature and humidity as provided by the sensors of Bach).       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 7:00 a.m. to 3:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 24913/4/2022


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491